JONES, J.
The petitioner, Harold Leniger, is serving a term of life imprisonment in the State Penitentiary upon a commitment issued by the district court of Logan county upon his conviction for the crime of murder.
This action in habeas corpus was instituted by the petitioner in which he seeks to secure his release from confinement upon the sole ground that the judgment of commitment by which he is restrained of his liberty was not certified by the sentencing judge.
The photostatic copy of the judgment and sentence attached to the petition does not purport to be the original judgment and sentence. It is certified on. November 25, T939 by Irene McClellan, court clerk of Logan county, wherein she certifies that the foregoing judgment and sentence is a true and correct and complete copy of the judgment and sentence as the same appears on file and of record in her office. The name of Henry W. Hoel, district judge, is typed in the judgment and sentence.
The petitioner was apparently laboring under misapprehension as to the effect of the certified copy of the' judgment and sentence, and thought that it should contain the original signature of the district judge. Since it purported to be nothing more than a certified copy, the name of the judge could be either written thereon or typed in by the clerk.
The petitioner has made no showing which would justify this court in granting the writ of habeas corpus.
Writ denied.
BRETT, P. J., and POWELL, J., concur.